LEVINE, Justice,
concurring in the result.
I am not so sure that the authorities cited by the majority fit the facts of this ease or support the conclusion that “O’Rourke was not put in jeopardy by the forfeiture proceeding.” It is not necessary, however, to reach the issue of whether jeopardy attached during the forfeiture proceeding. It is well established that a defendant must raise the double jeopardy issue before or during trial. See State v. Barnes, 29 N.D. 164, 150 N.W. 557 (1915); Rule 31(e)(2), NDRCrimP; see also United States v. Jarvis, 7 F.3d 404 (4th Cir.1993) [collecting cases]; United States v. Conley, 503 F.2d 520 (8th Cir.1974); People v. Johnson, 62 Mich.App. 240, 233 N.W.2d 246 (1975); State v. Tahash, 278 Minn. 408, 154 N.W.2d 813 (1967); State v. Carter, 205 Neb. 407, 288 N.W.2d 35 (1980). I would affirm because O’Rourke failed to raise the double jeopardy issue in a timely manner.
MESCHKE, J., concurs.